                           G
              CASE 0:21-cv-00351-MJD-TNL Doc. 104 Filed 05/03/21 Page 1 of 2

MINNESOTA OFFICE                                                                  CALIFORNIA OFFICE
CANADIAN PACIFIC PLAZA
120 S. 6TH ST., STE 2600
                                           USTAFSON                                     600 B STREET
                                                                                         17TH FLOOR
MINNEAPOLIS, MN 55402
                                           LUEK PLLC                             SAN DIEGO, CA 92101




                                      MICHELLE J. LOOBY
                                   mlooby@gustafsongluek.com
                             TEL (612) 333-8844 • FAX (612) 339-6622
                                       MINNESOTA OFFICE

                                            May 3, 2021

      VIA CM/ECF
      The Honorable Michael J. Davis
      United States District Court Judge
      District of Minnesota
      United States District Court
      300 South Fourth Street
      Minneapolis, MN 55415

             Re:    Handwerk, et al. v. Bayer CropScience LP, et al., No. 21-cv-00351
                    Flaten, et a.l. v. Bayer CropScience LP, et al., No. 21-cv-00404
                    Pfaff, et al. v. Bayer CropScience LP, et al., No. 21-cv-00462
                    Eagle Lake Farms P’ship, et al. v. Bayer CropScience LP, et al., No. 21-
                    cv-00543
                    Wunsch Farms, et al. v. Bayer CropScience LP et al., No. 21-cv-00970

      Dear Judge Davis:

             Plaintiffs in the related cases (“Plaintiffs”) write to respond to the Bayer
      Defendants’ (Bayer CropScience LP and Bayer CropScience, Inc.) April 28, 2021, letter
      to the Court regarding the Bayer Defendants’ Motions to Transfer Venue Under 28
      U.S.C. § 1404.1

      1
       The related cases are Handwerk et al. v Bayer CropScience LP et al., Case No. 21-cv-
      00351; Flaten et al. v. Bayer CropScience LP et al., Case No. 21-cv-00404; Pfaff et al. v.
      Bayer CropScience LP et al., Case No. 21-cv-00462; Carlson et al. v. Bayer CropScience
      LP et al., Case No. 21-cv-00475; Ryan Bros., Inc. et al. v. Bayer CropScience LP et al.,
      Case No. 21-cv-00433; Eagle Lake Farms P’ship et al. v. Bayer CropScience LP et al.,
      Case No. 21-cv-00543; Schultz et al. v. Bayer CropScience LP et al., Case No. 21-cv-
      00681; Hapka Farms, Inc. et al. v. Bayer CropScience LP et al., Case No. 21-cv-00685;
      Dekrey et al. v. Bayer CropScience LP et al., Case No. 21-cv-00639; Beeman Berry Farm,
      LLC et al. v. Bayer CropScience LP et al., Case No. 21-cv-00719; Wunsch Farms et al. v.
        CASE 0:21-cv-00351-MJD-TNL Doc. 104 Filed 05/03/21 Page 2 of 2

The Honorable Michael J. Davis
Page 2
May 3, 2021


       Plaintiffs agree that the motions to transfer filed in the individual related cases are
moot. Plaintiffs have met and conferred with counsel for the Bayer Defendants and the
parties agree that an omnibus motion and opposition directed to the Consolidated
Amended Complaint would be most efficient for the parties and the Court. The parties
will prepare a stipulation and order on the briefing schedule as directed by the Court’s
Order of April 30, 2021. Accordingly, Plaintiffs will not file individual opposition(s) to
the Bayer Defendants’ motions in the related cases on May 5, 2021, but will file an
omnibus opposition in the timeframe ordered by the Court.

       Thank you for the Court’s consideration.


                                               Respectfully submitted,
                                               GUSTAFSON GLUEK PLLC




                                               Michelle J. Looby

                                               Counsel for Plaintiffs Randi Handwerk, Dan
                                               Flaten, Leon Pfaff, Eagle Lake Farms
                                               Partnership, and Wunsch Farms

MJL/jlh
cc: All Counsel of Record (via ECF)




Bayer CropScience LP et al., Case No. 21-cv-00970; and Beck et al. v. Bayer CropScience
LP et al., Case No. 21-cv-00996.
